In re: James L. Lemoine, applying for writs of certiorari, prohibition and for stay order. Parish of Grant.
Writ granted in part, denied in part: Denied as to assignment of error as to the conviction itself. However, we note that the sentence of 60 days imposed for nonpayment of costs in addition to the six months maximum sentence imposed for the offense is not permitted by La.C.Cr.P. art. 884 (1968). The sentence is to this extent set aside, and the case remanded for resen-tencing in accordance with law.